Citation Nr: 1018468	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 18, 1971 to 
February 8, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In June 2009, the Board denied entitlement to service 
connection for a low back disability.  In January 2010, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion to remand this claim to the Board.

For reasons explained below, the appeal is now REMANDED to 
the RO.  VA will notify you if further action is required on 
your part.


REMAND

In April 2010, the Veteran's attorney (on the Veteran's 
behalf) requested a Travel Board hearing at the RO before a 
Veterans Law Judge.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) 
(2009).  Such a hearing has not been scheduled, and the 
Veteran's request for such a hearing has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge.  The Veteran and 
his attorney should be notified by 
letter of the date, time, and place of 
such a hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

